In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-11-00044-CR
                                                ______________________________
 
 
 
                                       EX
PARTE:  ZAKEE KALEEM ABDULLAH
 
 
                                                                                                  

 
                                                                                                                            

                                    On Appeal
from the 202nd Judicial District Court
                                                            Bowie
County, Texas
                                                   Trial Court No. 11F0009-202
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                        Memorandum
Opinion by Chief Justice Morriss
                                                                              
                                                                              




                                                      MEMORANDUM
OPINION
 
            Zakee Kaleem Abdullah has filed two
appeals, both from orders by a trial court denying the full relief sought in
his application for writ of habeas corpus. 
In this case, he was indicted for the criminal offense of holding
himself out as a lawyer, although not licensed to practice law.  In the companion case, he was indicted for
stealing between $1,500.00 and $20,000.00 from an individual.   Abdullah states that bail was set at
$10,000.00 on the present offense, at $50,000.00 on the companion prosecution,
and that he was also subject to a parole hold which caused his continued
incarceration.  
            In both cases, Abdullah is
representing himself.  Abdullah has filed
a single brief for both appeals, raising the same issues and seeking relief for
the same reasons. 
            Because
the issues raised in each appeal are identical, for the reasons stated in our
opinion dated this day in Abdullah v. State, cause number 06-11-00043-CR, we affirm the order of the
trial court.
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date
Submitted:          June 6, 2011    
Date
Decided:             June 7, 2011
 
Do Not
Publish